Citation Nr: 1647693	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II, to include as a result of exposure to herbicides.
 
2. Entitlement to service connection for non-Q wave myocardial infarction, status post cardiac catheterization (claimed as a heart condition), to include as a result of exposure to herbicides.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the Veteran requested a videoconference hearing on his June 2013 VA Form 9, Appeal to Board of Veterans' Appeals. Most recently, in a statement received in November 2016, the Veteran, through his representative, noted that the Veteran has requested a videoconference hearing, which has yet to be scheduled. Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015). In light of the above, and because the RO schedules Travel Board and videoconference hearings, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Seattle, Washington RO in accordance with applicable procedures. Inform the appellant that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO. Thereafter, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




